United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3355
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                           Luis Alfredo Moreira-Bravo

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                            Submitted: June 15, 2022
                            Filed: December 27, 2022
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.

       Luis Alfredo Moreira-Bravo pleaded guilty to transporting a minor with intent
to engage in criminal sexual activity in violation of 18 U.S.C. § 2423(a) after the
district court 1 denied his motion in limine. He appeals that denial, and we affirm.


      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
                                         I.

       In May 2020, twenty-six-year-old Moreira-Bravo drove from Minnesota to
Iowa to meet with fourteen-year-old R.M. Moreira-Bravo and R.M. had sex in
Moreira-Bravo’s car, drove to Minnesota, and had sex again. R.M. never told
Moreira-Bravo that she was under eighteen. She instead told him that she was at
least nineteen years old. On May 7, officers observed Moreira-Bravo and R.M.
together and arrested Moreira-Bravo. When questioned, he claimed that he believed
R.M. was nineteen years old.

       Moreira-Bravo was indicted for transporting a minor with intent to engage in
criminal sexual activity under 18 U.S.C. § 2423(a). He filed a motion in limine
asking the district court to instruct the jury that § 2423(a) required the Government
to prove that (1) he knew R.M. was underage and (2) he intended the unlawful nature
of the sexual activity. The district court denied the motion. Moreira-Bravo
conditionally pleaded guilty while reserving his right to appeal the denial of his
motion in limine. See Fed. R. Crim. P. 11(a)(2). In his plea agreement, Moreira-
Bravo stipulated that he transported R.M. from Iowa to Minnesota intending to
engage in sexual activity with her, that they engaged in sexual activity upon arrival
in Minnesota, and that he was more than 120 months older than fourteen-year-old
R.M. at the time. To satisfy the § 2423(a) element of “intent that the [transported]
individual engage in . . . sexual activity for which any person can be charged with a
criminal offense,” the agreement named the Minnesota state offense of criminal
sexual conduct in the third degree, which at the time criminalized intercourse with a
victim between thirteen and sixteen years old by a person more than twenty-four
months older. See Minn. Stat. § 609.344, subd. 1(b) (2019), amended by Minn. Stat.
§ 609.344, subd. 1a(b) (2021). Mistake of age was no defense to a violation of
section 609.344 if the defendant was more than 120 months older than the victim.
Id.




                                         -2-
                                         II.

      “We review questions of statutory interpretation de novo.” United States v.
Schostag, 895 F.3d 1025, 1027 (8th Cir. 2018). Section 2423(a) states:

      A person who knowingly transports an individual who has not attained
      the age of 18 years in interstate or foreign commerce, or in any
      commonwealth, territory or possession of the United States, with intent
      that the individual engage in prostitution, or in any sexual activity for
      which any person can be charged with a criminal offense, shall be fined
      under this title and imprisoned not less than 10 years or for life.

This case concerns the two mens rea requirements: “knowingly” and “with intent
that.” Moreira-Bravo argues that § 2423(a) requires proof that he both (1) knew
R.M. had not attained the age of eighteen and (2) intended the unlawfulness of the
sexual activity. The district court construed § 2423(a) to require neither. We agree
with the district court.

                                         A.

        Moreira-Bravo first argues that § 2423(a) requires knowledge of the victim’s
underage status. We follow the nine other circuits to address this question and hold
that it does not. See United States v. Tavares, 705 F.3d 4, 19-20 (1st Cir. 2013);
United States v. Griffith, 284 F.3d 338, 350-51 (2d Cir. 2002); United States v.
Tyson, 947 F.3d 139, 144 (3d Cir. 2020); United States v. Washington, 743 F.3d 938,
943 (4th Cir. 2014); United States v. Daniels, 653 F.3d 399, 410 (6th Cir. 2011);
United States v. Cox, 577 F.3d 833, 838 (7th Cir. 2009); United States v. Taylor, 239
F.3d 994, 997 (9th Cir. 2001); United States v. Lacy, 904 F.3d 889, 898 (10th Cir.
2018); United States v. Morgan, 45 F.4th 192, 209 (D.C. Cir. 2022), cert. denied, --
- U.S. ---, 2022 WL 17408288 (Dec. 5, 2022); cf. United States v. Daniels, 685 F.3d
1237 (11th Cir. 2012) (per curiam) (adopting the reasoning of other circuits
regarding § 2423(a) to find that the mens rea did not apply to the age requirement in
18 U.S.C. § 2422(b)).


                                         -3-
       Moreira-Bravo invokes two presumptions of statutory construction found in
Flores-Figueroa v. United States, 556 U.S. 646 (2009), and Rehaif v. United States,
588 U.S. ---, 139 S. Ct. 2191 (2019). Flores-Figueroa established the text-based
presumption that the adverbial mens rea “knowingly” applies to all subsequently
listed elements (the “all-subsequent-elements presumption”). See 556 U.S. at 650.
Rehaif appealed to the longstanding presumption that a mens rea applies to every
element that separates criminal from innocent conduct (the “otherwise-innocent-
conduct presumption”). See 139 S. Ct. at 2196-97. Under these presumptions,
Moreira-Bravo argues, the mens rea “knowingly” applies to the age requirement
because it is a subsequently listed element that separates innocent from criminal
conduct. We disagree.

                                          1.

       “[W]e begin with the statute’s plain language,” United States v. Raiburn, 20
F.4th 416, 422 (8th Cir. 2021), giving “words . . . the meaning that proper grammar
and usage would assign them,” Nielsen v. Preap, 536 U.S. ---, 139 S. Ct. 954, 965
(2019) (internal quotation marks and citations omitted). Prior to Flores-Figueroa,
we noted that “qualifying words and phrases . . . apply only to the words or phrases
immediately preceding or following them.” See United States v. Mendoza-Gonzales,
520 F.3d 912, 915 (8th Cir. 2008) (citing 2A Norman J. Singer & J.D. Shambie
Singer, Sutherland Statutory Construction § 47:33 (7th ed. 2007)), cert. granted,
judgment vacated, 556 U.S. 1232 (2009), and abrogated by Flores-Figueroa, 556
U.S. 646. Under this approach, “knowingly” would modify only the verb
“transports,” and not the subsequent elements. But in ordinary usage, “a mental
state adverb can modify some or all of the remaining words in a sentence.” United
States v. Figueroa, 165 F.3d 111, 115 (2d Cir. 1998). For example, “if a bank official
says, ‘Smith knowingly transferred funds to his brother’s account,’ we would
normally understand the bank official’s statement as telling us that Smith knew the
account was his brother’s.” Flores-Figueroa, 556 U.S. at 650. Or the adverb might
attach to only part of the ensuing phrase, as in the sentence, “‘[t]he mugger
knowingly assaulted two people in the park—an employee of company X and a


                                         -4-
jogger from town Y.’ A person hearing this sentence would not likely assume that
the mugger knew about the first victim’s employer or the second victim’s
hometown.” Id. at 659 (Alito, J., concurring). And the sentence, “Ted knowingly
stole expensive toys from a toy store that was on the verge of bankruptcy,” indicates
that Ted knew he stole toys, knew they were expensive, and knew they came from
the toy store. But whether Ted knew about the bankruptcy is ambiguous. Thus, in
some statutory phrases that use the word “knowingly,” “neither grammar nor
punctuation resolves the question of how much knowledge Congress intended to be
sufficient for a conviction.” Figueroa, 165 F.3d 111, 115; see also Liparota v.
United States, 471 U.S. 419, 425 (1985) (quoting W. LaFave & A. Scott, Criminal
Law § 27 (1972)) (“[I]t is not at all clear how far down the sentence the word
‘knowingly’ is intended to travel.”).

        The all-subsequent-elements presumption helps resolve this ambiguity. In
Flores-Figueroa, the Supreme Court interpreted 18 U.S.C. § 1028A(a)(1), which
penalizes the offender who “knowingly . . . uses . . . a means of identification . . . of
another person.” The statute’s similar syntax to § 2423(a) is apparent. Compare
§ 1028A(a)(1) (punishing an offender who “knowingly [(adverb)] . . . uses [(verb)]
. . . a means of identification [(direct object)] . . . of another person” (modifier of
direct object)), with § 2423(a) (punishing the offender who “knowingly [(adverb)]
transports [(verb)] an individual [(direct object)] who has not attained the age of 18
years” (modifier of direct object)). Faced with § 1028A(a)(1), the government
claimed it did not need to prove that the defendant knew the identification he used
belonged to “another person.” Flores-Figueroa, 556 U.S. at 648. The Court rejected
this argument because “[a]s a matter of ordinary English grammar, it seems natural
to read the statute’s word ‘knowingly’ as applying to all the subsequently listed
elements of the crime.” Id. at 650. Flores-Figueroa now stands for a presumption
that the mens rea “knowingly” applies to all subsequently listed elements in a statute.
See, e.g., United States v. Bruguier, 735 F.3d 754, 758 (8th Cir. 2013) (en banc).

      But the all-subsequent-elements presumption is not a bright-line rule; it “can
be rebutted where the ‘context’ or ‘background circumstances’ of a statute lead to a


                                          -5-
different reading.” See Bruguier, 735 F.3d at 761 (quoting Flores-Figueroa, 556
U.S. at 652). Justice Alito, concurring in Flores-Figueroa, identified § 2423(a) as
an “example” of a statute where “context may well rebut th[e all-subsequent-
elements] presumption.” 556 U.S. at 660. We conclude that in § 2423(a), context
does rebut the presumption.

                                           a.

       Congress codified § 2423(a) in the context of a longstanding, near-universal
tradition of strict liability as to the victim’s age in child sex crimes. As the Court in
Flores-Figueroa recognized, “sex crimes involving minors do not ordinarily require
that a perpetrator know that his victim is a minor.” 556 U.S. at 653.

       At common law, the crime of child abduction was a strict-liability offense as
to the victim’s age. See Oliver Wendell Holmes, Jr., The Common Law 58-59
(1881). The classic statement of this rule came in Regina v. Prince: “The legislature
has enacted that if anyone does this wrong act he does it at the risk of the girl turning
out to be under sixteen. This opinion gives full scope to the doctrine of mens rea.”
(1875) 13 Cox C.C. 138 (Eng.).

       Early American courts applied Prince to hold statutory rape a strict-liability
crime as to the child’s age. See, e.g., Matthew T. Fricker & Kelly Gilchrist, United
States v. Nofziger and the Revision of 18 U.S.C. § 207: The Need for a New
Approach to the Mens Rea Requirements of Federal Criminal Law, 65 Notre Dame
L. Rev. 803, 815 & n.58 (1990) (collecting cases); cf. Francis Bowes Sayre, Public
Welfare Offenses, 33 Colum. L. Rev. 55, 73 n.66 (1933) (collecting cases in which
reasonable mistake as to the victim’s age was no defense to child sex crimes). The
Supreme Court acknowledged this approach to mens rea for child sex crimes in
Morissette v. United States, 342 U.S. 246 (1952), noting that the common law
contained exceptions to Blackstone’s requirement that criminals have a “vicious
will,” id. at 251, including “sex offenses, such as rape, in which the victim’s actual



                                          -6-
age was determinative despite defendant’s reasonable belief that the girl had reached
[the] age of consent,” id. at 251 n.8.

        This passage from Morissette played a key role in Bruguier, where we found
that a statute making it a crime “knowingly” to have sex with an incapacitated person
required knowledge of the victim’s incapacitated status. Bruguier, 735 F.3d at 757,
763; see 18 U.S.C. § 2242(2)(A). The dissent cited Morissette to argue that “the
victim’s status rather than the defendant’s knowledge is determinative.” Bruguier,
735 F.3d at 777 (Murphy, J., concurring in part and dissenting in part). But the
concurrence identified the difference between age and other statuses under the
common-law tradition: “Morissette actually explains that ‘sex offenses, such as
rape, in which the victim’s actual age’—not status—‘was determinative’ are one of
the ‘few exceptions’ to the mens rea requirement . . . .” Id. at 772 (Riley, C.J.,
concurring) (quoting Morissette, 342 U.S. at 251-52 & n.8). Though Bruguier may
support applying a mens rea to some status elements in sex crimes, it does not disturb
the common-law treatment of the victim’s age in child sex crimes.

       Statutory rape was still almost universally a strict-liability crime as to the
victim’s age when § 2423(a)’s current language was adopted in 1998, see Pub. L.
No. 105-314, § 103, 112 Stat. 2974, 2976 (1998). In 2003, twenty-nine states and
the District of Columbia treated statutory rape as a strict-liability crime as to the
child’s age in all circumstances, and eighteen states did so in at least some
circumstances. Catherine L. Carpenter, On Statutory Rape, Strict Liability, and the
Public Welfare Offense Model, 53 Am. U. L. Rev. 313, 385-91 (2003) (surveying
state criminal statutes). Only three states had abandoned strict-liability statutory
rape. Id.

       If any crime “involve[s] [a] special context[],” it is § 2423(a). See Flores-
Figueroa, 556 U.S. at 652. Congress enacted the current version of § 2423(a)
against the longstanding, near-universal tradition of making defendants bear the risk
that sexual participants might be underage. When Congress employs “terms of art
in which are accumulated the legal tradition and meaning of centuries of practice, it


                                         -7-
presumably knows and adopts the cluster of ideas that were attached to each
borrowed word . . . and the meaning its use will convey to the judicial mind.”
Morissette, 342 U.S. at 263. Given the centuries of strict-liability age elements in
child sex crimes, we are convinced that Congress meant § 2423(a) to have a strict-
liability age element as well.

                                            b.

       Another aspect of § 2423(a)’s context provides both further support for our
conclusion and a potential limiting principle. Section 2423(a) is not just a child sex
crime, but one in which the defendant has an opportunity to observe the victim. In
United States v. X-Citement Video, Inc., the Court held that a statute prohibiting
“knowingly” transporting child pornography under 18 U.S.C. § 2252 required proof
that the actor knew the victims were underage. 513 U.S. 64, 65-66 (1994). The
Court explained that it was comfortable departing from the common law’s usual
treatment of child sex offenses because “[t]he opportunity for reasonable mistake as
to age increases significantly once the victim is reduced to a visual depiction . . . .”
Id. at 72 n.2. Conversely, in the production of child pornography, criminalized at
18 U.S.C. § 2251, like in statutory rape, “the perpetrator confronts the underage
victim personally and may reasonably be required to ascertain that victim’s age.”
See id. Thus, the Court implied that knowledge of the victim’s age was not required
under § 2251, see id. at 76 n.5, and we subsequently adopted that interpretation, see
United States v. Wilson, 565 F.3d 1059, 1067-69 (8th Cir. 2009) (“Producers of child
pornography, unlike distributors and downstream consumers, are more akin to
statutory rapists who are not entitled to any mens rea safeguards.”).

      In another child-sex-crime statute, Congress provided a mens rea that varies
based on whether the defendant could observe the victim. See 18 U.S.C. § 1591(a)-
(c); United States v. Koech, 992 F.3d 686, 688 (8th Cir. 2021). Section 1591(a)
criminalizes sex trafficking where the defendant “know[s]” or acts “in reckless
disregard of the fact . . . that the [victim] has not attained the age of 18 years and will
be caused to engage in a commercial sex act.” But § 1591(c) provides that when


                                           -8-
“the defendant had a reasonable opportunity to observe the [victim] . . . the
Government need not prove that the defendant knew, or recklessly disregarded the
fact, . . . that the [victim] had not attained the age of 18 years.” In § 1591, Congress
relied on the defendant’s opportunity to observe his victim to justify strict liability
as to the victim’s age.

       Like production of child pornography under § 2251 and certain forms of sex
trafficking under § 1591(a) but unlike transportation of child pornography under
§ 2252, transportation of a minor under § 2423(a) gives the defendant a reasonable
opportunity to observe his victim. Someone who “knowingly transports” an
individual is typically in that person’s presence during at least part of the
transportation, as Moreira-Bravo was here. See, e.g., Tavares, 705 F.3d at 11-12
(indicating that the defendant charged with violating § 2423(a) was in the
transported victim’s presence); Griffith, 284 F.3d at 342 (same); Tyson, 947 F.3d at
141 (same); Washington, 743 F.3d at 940 (same); Daniels, 653 F.3d at 405 (same);
Cox, 577 F.3d at 834 (same); Taylor, 239 F.3d at 996 (same). It makes sense, then,
that Congress let § 2423(a) defendants bear the risk of their victim being underage.

                                           c.

        Finally, § 2423(a)’s statutory context suggests the same result.
Section 2423(b)-(d) criminalizes acts predicated on “illicit sexual conduct,” which
is defined in § 2423(f)(2) to include, among other things, “any commercial sex act
. . . with a person under 18 years of age.” Section 2423(g) provides an affirmative
defense for prosecutions based on that form of illicit sexual conduct if the defendant
“establish[es] by clear and convincing evidence, that the defendant reasonably
believed that the person with whom the defendant engaged in the commercial sex
act had attained the age of 18 years.” “[W]hen Congress includes particular
language in one section of a statute but omits it in another—let alone in the very next
provision—this Court presumes that Congress intended a difference in meaning.”
Loughrin v. United States, 573 U.S. 351, 358 (2014) (internal quotation marks and
brackets omitted). Congress explicitly provided a mistake-of-age defense for


                                          -9-
prosecutions arising under a different subsection of § 2423. Its choice not to do the
same for § 2423(a) suggests congressional intent that mistake of age should not
provide a defense to prosecutions for transporting a minor. This statutory context
further supports what § 2423(a)’s text, read properly in light of its historical context,
already demands: “knowingly” does not apply to the age requirement.

                                           2.

        Nor are we persuaded to depart from this reading by the otherwise-innocent-
conduct presumption. See Rehaif, 139 S. Ct. at 2196-97. A mens rea requirement
generally applies to each element that criminalizes otherwise innocent conduct. Id.
According to Blackstone, an act committed “without a vicious will is no crime at
all.” 4 William Blackstone, Commentaries *21. The Supreme Court has applied
Blackstone’s principle to construe an explicit mental-state requirement as attaching
to other elements to avoid a construction that “would require the defendant to have
knowledge only of traditionally lawful conduct.” See, e.g., Staples v. United States,
511 U.S. 600, 605, 614-15, 617-18 (1994) (applying a “knowing” mens rea to an
element because the defendant’s actions were “entirely innocent” without that
element). In other words, the otherwise-innocent-conduct presumption disfavors
interpretations of criminal statutes that merely require proof of a “will,” not a will
that is “vicious.” See id. at 617. Three cases are particularly relevant here.

        In X-Citement Video, the Court interpreted 18 U.S.C. § 2252, which bans
“knowingly transport[ing]” or “ship[ping]” and “knowingly receiv[ing] or
distribut[ing]” visual depictions “if . . . the producing of such visual depiction
involves the use of a minor engaging in sexually explicit conduct.” See 513 U.S. at
68; § 2252(a)(1)(A), (2)(1)(A). The Court held that the defendant could not be guilty
of violating § 2252 unless he knew that the victims were underage because underage
status was “the crucial element separating legal innocence from wrongful conduct,”
id. at 72-73, 78.




                                          -10-
       In Rehaif, the Court addressed the interaction of two statutory provisions. 139
S. Ct. at 2194. 18 U.S.C. § 922(g) bars certain persons, including those illegally
present in the United States, from possessing firearms. 18 U.S.C. § 924(a)(2) (2019)
(amended 2022), penalizes anyone who “knowingly violates” § 922(g). The Court
held that an unlawful alien does not knowingly violate § 922(g) if he knows he
possesses a gun but does not know he is in the United States illegally. 139 S. Ct. at
2194. The defendant had to know his prohibited status because “the possession of a
gun can be entirely innocent.” Id. at 2194, 2197. The defendant’s illegal presence
was the element separating wrongful from innocent conduct, so the mens rea applied
to it.

      Finally, Ruan v. United States interpreted 21 U.S.C. § 841(a), which prohibits
“[e]xcept as authorized . . . knowingly or intentionally . . . dispens[ing] a controlled
substance.” 597 U.S. ---, 142 S. Ct. 2370, 2374 (2022). The question was whether
“knowingly” applied to the prefatory clause, “except as authorized.” Id. at 2375.
The Court relied on the otherwise-innocent-conduct presumption to hold that it did,
because “a lack of authorization is often what separates wrongfulness from
innocence.” Id. at 2377.

       In each of these cases, the disputed element (the performer’s age in
X-Citement Video, the prohibited status in Rehaif, and the lack of authorization in
Ruan) separated criminal from innocent conduct, and the Court relied on this fact to
hold that the mens rea requirement applied to that element.

       Section 2423(a)’s age requirement, in contrast, does not separate wrongful
from innocent conduct. Section 2421(a) criminalizes the exact same conduct as
§ 2423(a)—transporting an individual with intent that the individual engage in
prostitution or unlawful sexual activity—without the age requirement. A person
who does not know the victim’s age and thus might not think himself criminally
liable under § 2423(a) is not “innocent” because his conduct still violates § 2421(a).
See Rehaif, 139 S. Ct. at 2197. Furthermore, the age requirement would not separate
wrongful from innocent conduct even if § 2423(a) existed in a vacuum. Stripped of


                                         -11-
its age requirement, § 2423(a) would criminalize transporting an individual across
state lines “with the intent that the individual engage in prostitution, or in any sexual
activity for which any person can be charged with a criminal offense.” Under neither
of these circumstances is the defendant innocent. Even under the sexual-activity
prong of § 2423(a) (as opposed to the prostitution prong), the defendant still must
intend that the victim engage in sexual activity that satisfies the elements of an
underlying criminal offense, totally apart from the age of his transported victim. In
other words, the victim’s age does not separate criminal from innocent conduct
because the defendant must always intend conduct constituting a separate crime. In
this case, for example, Moreira-Bravo stipulated to intending sexual activity for
which he would be liable under Minnesota’s statutory rape law, see Minn. Stat.
§ 609.344, subd. 1a(b), totally apart from his guilt or innocence under § 2423(a) and
its age requirement.

       This case involves the added complication that the underlying criminal
offense also happens to be a strict-liability crime as to the victim’s age. See Minn.
Stat. § 609.344, subd. 1a(b). But this coincidence is no reason to change our
construction of § 2423(a). The victim’s age does double duty in this case, allowing
a plausible argument that the victim’s age is the only thing separating criminal from
innocent conduct. But that will not always be the case. There are many other types
of “sexual activity for which any person can be charged with a criminal offense,”
§ 2423(a), that do not involve a strict-liability age element and consequently require
a “vicious will,” Morissette, 342 U.S. at 251. If, for example, a defendant transports
an underage victim across state lines with the intent of forcibly raping the victim,
the defendant’s conduct is, to say the least, not “innocent” regardless of the victim’s
age. See Rehaif, 139 S. Ct. at 2197. And other sexual crimes that do not rely on the
participants’ ages are legion. 2 We must interpret the age requirement in § 2423(a)

      2
       A person can also be charged with a crime for, inter alia, incest, see, e.g.,
Ind. Code. § 35-46-1-3 (2022), bestiality, see, e.g., Cal. Penal Code § 286.5 (2022),
adultery, see, e.g., Fla. Stat. § 798.01 (2022), cohabitation, see, e.g., Mich. Comp.
Laws § 750.335 (2022), and fornication, see, e.g., Miss. Code Ann. § 97-29-1
(2022), and could have been charged for sodomy when Congress enacted the current

                                          -12-
without peeking at the elements of the underlying sexual offense that happened to
form the predicate for Moreira-Bravo’s conviction. Lacking such a peek, we cannot
say that the age requirement itself separates criminal from innocent conduct—the
“intent” requirement and the attendant underlying crime do that.

       At oral argument, Moreira-Bravo distinguished our unanimous sister circuits
using a flawed application of the otherwise-innocent-conduct presumption. Those
cases, he correctly argued, arose under the prostitution prong of § 2423(a) instead of
the sexual-activity prong. But see Morgan, 45 F.4th at 196, 208 (deciding in August
2022 that knowledge of the underage status of the victim was not required in a case
arising under the sexual-activity prong of § 2423(a)). Because prostitution is always
non-innocent, the victim’s age did not separate criminal from innocent conduct in
those cases. In contrast, Moreira-Bravo argues, his conduct would have been
innocent had R.M. been over eighteen. Thus, her underage status does separate
criminal from innocent conduct here, so we should require knowledge of it.

        But Moreira-Bravo incorrectly assumes that all conduct falling under the
sexual-activity prong relies on the victim’s age for its criminality. As discussed
above, that is far from true. Many sexual crimes have nothing to do with the
participants’ ages. Moreira-Bravo’s logic encourages the oddly divergent result of
requiring knowledge of the transported victim’s age when a minor is transported to
engage in statutory rape but not when the minor is transported to engage in any other
criminal sexual activity. Like the D.C. Circuit, we decline to interpret a single piece
of statutory language differently depending on the underlying facts of the case. See
id. at 208 (concluding that it would be implausible to require knowledge of underage
status when the underlying offense is criminal sexual activity but not when the
underlying offense is prostitution).




version of § 2423(a) in 1998, see, e.g., Tex. Penal Code Ann. § 21.06 (1998). None
of these crimes rely on the participants’ age for their criminality.

                                         -13-
      In sum, the age of the victim does not separate criminal from innocent conduct
in § 2423(a) because the other conduct in the statute—prostitution and unlawful
sexual activity—is not innocent.

                                    *      *      *

      Neither the all-subsequent-elements presumption nor the otherwise-innocent-
conduct presumption applies to § 2423(a), and the statute’s context shows that
Congress did not intend to require knowledge of the victim’s age. The district court
correctly held that the Government did not have to prove that Moreira-Bravo knew
R.M. had “not attained the age of 18 years.” See § 2423(a).

                                          B.


       Moreira-Bravo’s next argument focuses on the latter portion of § 2423(a)—
the requirement that the defendant act “with intent that the [transported] individual
engage . . . in any sexual activity for which any person can be charged with a
criminal offense.” He argues that this language requires the Government to prove
that he intended both that R.M. engage in sexual activity and that she engage in
conduct that is unlawful as such. Moreira-Bravo again invokes the all-subsequent-
elements presumption and the otherwise-innocent-conduct presumption, claiming
that the phrase “with intent that” applies to the criminality element.

       Unlike the word “knowingly,” the phrase “with intent that” is not most
naturally read as “applying to all the subsequently listed elements of the crime,” at
least as it appears in § 2423(a). See Flores-Figueroa, 556 U.S. at 650. By arguing
that the defendant must not only intend the actions constituting the crime (i.e., sexual
activity) but also some further result (i.e., that the sexual activity be unlawful),
Moreira-Bravo essentially claims that § 2423(a) is a specific-intent crime. Cf.
United States v. Robertson, 606 F.3d 943, 954 (8th Cir. 2010) (explaining that
“specific intent is the intent to accomplish the precise criminal act that one is later
charged with” (internal quotation marks and brackets omitted)). Specific-intent

                                         -14-
crimes are crimes of “purpose,” where the defendant “consciously desires th[e]
result,” in contrast to crimes of “knowledge,” where the defendant does not
necessarily desire the result even “if he is aware that that result is practically certain
to follow.” Id. Here, it would be strange for Congress to target actors who (1) intend
that their victims engage in sexual activity and (2) intend that it results in
lawbreaking yet fail to target actors who (1) intend that their victims engage in sexual
activity but (2) merely know—or are even “practically certain”—that it involves
lawbreaking. See id. Such a reading would create a marked imbalance between the
proof required for convictions based on the prostitution prong (where intending the
activity itself suffices) and the proof required for convictions based on other
unlawful sexual activity. The two means of violating the statute are parallel; we do
not think Congress singled out the second means—unlawful sexual activity—by
restricting its scope to cover only those who fetishize lawbreaking. Cf. United States
v. Cacioppo, 460 F.3d 1012, 1019 (8th Cir. 2006) (“Nothing in the statute’s
language, structure or history indicates to us that Congress meant to apply different
mens rea standards to two different means of violating [18 U.S.C.] § 1027.”).

       Furthermore, Moreira-Bravo’s interpretation “is in direct conflict with the
‘common maxim, familiar to all minds, that ignorance of the law will not excuse any
person, either civilly or criminally.’” United States v. Hutzell, 217 F.3d 966, 968
(8th Cir. 2000) (quoting Barlow v. United States, 32 U.S. (7 Pet.) 404, 411 (1833))
(reaffirming that a statute imposing penalties on those who “knowingly violate” 18
U.S.C. § 922(g) “does not require knowledge of the law nor an intent to violate it”).
Although there is a “very limited exception to the general rule that ignorance of the
law is no excuse,” that exception applies only if the statute prohibits “activities that
are not per se blameworthy” and the defendant’s “lack of awareness of the
prohibition was [not] objectively unreasonable.” Id. Neither requirement is met
here.

       First, transportation of an underage person with intent that the victim engage
in sexual activity is “per se blameworthy”—so much so that such conduct is
traditionally punished as a strict-liability offense, as discussed above. See id. In


                                          -15-
other words, not requiring proof of intent to violate the law does not risk the
criminalization of “innocent” conduct. See Rehaif, 139 S. Ct. at 2197.

       Second, a defendant who transports a young person with the intent that the
victim engage in sexual activity cannot reasonably claim a lack of awareness of
criminal laws restricting sexual activity, such as the Minnesota offense underlying
Moreira-Bravo’s conviction. See, e.g., Owens v. State, 724 A.2d 43, 51 (Md. 1999)
(explaining that sex “involves conscious activity which gives rise to circumstances
that place a reasonable person on notice of potential illegality”); Commonwealth v.
Robinson, 438 A.2d 964, 966 (Pa. 1981) (“[O]ne eighteen years of age or older who
engages in sexual intercourse with a child below fourteen years of age does so at his
own peril.”); State v. Haywood, No. 78276, 2001 WL 664121 at *5 (Ohio Ct. App.
2001) (unpublished) (“American culture . . . is . . . rife with warnings against sexual
conduct with children. . . . Any person contemplating sexual conduct with a child in
this age range should be cautious—the existence of ‘statutory rape’ laws is hardly a
secret.”); State v. Carlson, 767 A.2d 421, 426-27 (N.H. 2001) (“[T]he defendant
placed himself in risky circumstances, relying only on the victim’s ‘mature’
behavior to substantiate her representation of her age.”). Thus, sexual activity,
especially when it involves a young person, is comparable to other conduct that gives
defendants notice of strict regulation. See, e.g., Hutzell, 217 F.3d at 969 (declining
to require knowledge of unlawfulness where “[n]o one can reasonably claim . . . to
be unaware of the current level of concern about domestic violence”); United States
v. Freed, 401 U.S. 601, 609 (1971) (noting that “one would hardly be surprised to
learn that possession of hand grenades is not an innocent act” where the law at issue
was “a regulatory measure in the interest of the public safety”); United States v. Int’l
Mins. & Chem. Corp., 402 U.S. 558, 559, 561-62 (1971) (holding that a statute did
not require knowledge of the regulated status of sulfuric acid); United States v.
Balint, 258 U.S. 250, 254 (1922) (holding that the “person dealing in drugs” must
“ascertain at his peril whether that which he sells comes within the inhibition of [a]
statute” and is permissibly subject to criminal penalties despite his “ignorance” of a
drug’s illegality).



                                         -16-
       Section 2423(a) “does not signal an exception to the rule that ignorance of the
law is no excuse.” See Int’l Mins., 402 U.S. at 562. Therefore, a § 2423(a)
conviction predicated on intent to engage in unlawful sexual activity does not require
proof of the defendant’s intent or knowledge that such activity is unlawful. See
United States v. Goodwin, 719 F.3d 857, 863 (8th Cir. 2013) (holding that evidence
sufficiently supported a § 2423(a) conviction where the defendant intended that a
seventeen-year-old engage in sexual activity in Texas—where the age of consent
was seventeen—but where the victim was a minor under North Dakota law and a
North Dakota jurisdictional statute enabled prosecution). The district court correctly
held that the Government did not need to prove that Moreira-Bravo specifically
intended R.M. to engage in sexual activity that was unlawful as such. It was required
to prove only (1) that he intended R.M. to engage in sexual activity and (2) that the
sexual activity was unlawful.

                                         III.

      For the foregoing reasons, we affirm the judgment of the district court.

GRASZ, Circuit Judge, dissenting.

       It is fundamental that a statute is to be interpreted according to its plain
language and, if necessary, by using rules of statutory construction. We do not
typically depart from this course to find statutory meaning from tradition or by
looking to common law to support counter-textual “special context.” Yet the court
today holds that when trying to convict a person of violating 18 U.S.C. § 2423(a) the
government need not prove the defendant knew the person transported was under
eighteen years old. Because I believe both the plain language of the statute and well-
established rules of statutory construction demand otherwise, I respectfully dissent.




                                        -17-
      Subsection (a) relevantly states:

      A person who knowingly transports an individual who has not attained
      the age of 18 years in interstate . . . commerce, . . . with intent that the
      individual engage in prostitution, or in any sexual activity for which
      any person can be charged with a criminal offense, shall be fined under
      this title and imprisoned not less than 10 years or for life.

18 U.S.C. § 2423(a) (emphasis added).

       This language is not ambiguous. “In ordinary English, where a transitive verb
has an object, listeners in most contexts assume that an adverb (such as knowingly)
that modifies the transitive verb tells the listener how the subject performed the entire
action, including the object as set forth in the sentence.” Flores-Figueroa v. United
States, 556 U.S. 646, 650 (2009). Or as Justice Scalia explained, “‘[k]nowingly’ is
not limited to the statute’s verb[],” and “once it is understood to modify the object
of [the] verb[], there is no reason to believe it does not extend to the phrase which
limits that object[.]” Id. at 657 (Scalia, J., concurring in part and concurring in the
judgment). Applying the grammatical rule here, “knowingly” modifies both
“transports” and “an individual who has not attained the age of 18 years[.]” 18
U.S.C. § 2423(a). Thus, in order to convict Moreira-Bravo, the government should
have to prove he knew the person being transported was under eighteen. “Ordinary
English usage supports this reading[.]” Flores-Figueroa, 556 U.S. at 657 (Scalia,
J., concurring in part and concurring in the judgment). When the plain text is clear,
our inquiry generally ends. See id.; United States v. Boyster, 436 F.3d 986, 990 (8th
Cir. 2006).

       The court, however, decides “context” requires an alternative interpretation of
§ 2423. Ante, at 6. I respectfully disagree. The Supreme Court in Flores-Figueroa
did recognize “the inquiry into a sentence’s meaning is a contextual one” and that a
“special context” may in some circumstances overcome the plain meaning of the
statute. 556 U.S. at 652. But the Court concluded “no special context” was present
and, to the contrary, explained “[t]he manner in which the courts ordinarily interpret


                                          -18-
criminal statutes is fully consistent with this ordinary English usage.” Id. 3 “That is
to say courts ordinarily read a phrase in a criminal statute that introduces the
elements of a crime with the word ‘knowingly’ as applying that word to each
element.” Id. This should be true of the age element in § 2423(a).

       In this vein, the Supreme Court has “read into criminal statutes . . . that contain
no mens rea provision whatsoever” the mens rea deemed necessary to divide
wrongful conduct from what is otherwise innocent conduct. Ruan v. United States,
142 S. Ct. 2370, 2377 (2022). This “is consistent with a basic principle that underlies
the criminal law, namely, the importance of showing what Blackstone called ‘a
vicious will.’” Rehaif v. United States, 139 S. Ct. 2191, 2196 (quoting 4 W.
Blackstone, Commentaries on the Laws of England 21 (1769)). “And when a statute
is not silent as to mens rea but instead ‘includes a general scienter provision,’ ‘the
presumption applies with equal or greater force’ to the scope of that provision.”
Ruan, 142 S. Ct. at 2377 (quoting Rehaif, 139 S. Ct. at 2197).

     The Supreme Court has applied the presumption of scienter even in situations
when applying “knowingly” to an element was not “the most grammatical reading


      3
        The court accurately notes that in Flores-Figueroa, Justice Alito pointed to
§ 2423(a) as an example where “context may well rebut [the] presumption,” 556
U.S. at 660 (Alito, J., concurring in part and concurring in the judgment) (emphasis
added), “that the specified mens rea applies to all the elements of an offense[.]” Id.
Justice Alito noted, “[t]he Courts of Appeals have uniformly held that a defendant
need not know the victim’s age to be guilty under this statute.” Id. But this passing
observational dicta from a concurrence, to which no other Justice joined, certainly
does not bind us. This is particularly true because since Flores-Figueroa the
Supreme Court has, over Justice Alito’s objection, twice applied the presumption of
scienter to criminal statutes even when the text is not clear Congress intended such
a result. See Ruan v. United States, 142 S. Ct. 2370, 2382‒83 (2022) (Alito, J.,
concurring in the judgment) (expressing disagreement with the Court’s application
of the mens rea canon when interpreting 21 U.S.C. § 841(a)); Rehaif v. United States,
139 S. Ct. 2191, 2201, 2213 (2019) (Alito, J., dissenting) (“The majority’s
interpretation of [18 U.S.C.] § 922(g) is not required by the statutory text, and there
is no reason to suppose that it represents what Congress intended.”).

                                          -19-
of the statute[.]” United States v. X-Citement Video, Inc., 513 U.S. 64, 70 (1994).
The Court has recently held the presumption applied so as to interpret the mens rea
listed in one statute to apply to a cross-referenced statute that did not have a mens
rea in its text. See Rehaif, 139 S. Ct. at 2195–96. And just this year, the Supreme
Court applied the presumption to an element that preceded the mens rea provided in
the statute. See Ruan, 142 S. Ct. at 2381‒82 (rejecting a grammar-based argument
that since the clause in question preceded the mens rea, the mens rea could not
modify the clause). These recent applications of the presumption of scienter to such
less-than-obvious situations should make clear the propriety of its application here
in support of the plain meaning of the text.

         And in my view, § 2423(a) is not the kind of statute the Supreme Court has
“held fall[s] outside the scope of ordinary scienter requirements.” Id. at 2378. While
it is true the presumption need not be applied “in cases involving statutory provisions
that form part of a ‘regulatory’ or ‘public welfare’ program and carry only minor
penalties,” Rehaif, 139 S. Ct. at 2197, this statute does not fit that bill if for no other
reason than the “harsh” penalties associated with it, id. (quoting X-Citement Video,
513 U.S. at 72). Even if § 2423(a) could be characterized as a “public welfare
offense,” the harsh penalty of imprisonment for “not less than 10 years or for life[,]”
18 U.S.C. § 2423(a) (emphasis added), disqualifies this crime from the “exception
to the presumption in favor of scienter[.]” Rehaif, 139 S. Ct. at 2197; accord United
States v. Bruguier, 735 F.3d 754, 761 (8th Cir. 2013) (en banc).

       Another canon of construction supports interpreting § 2423 to mean the
government must prove knowledge of the individual’s age. “It is a ‘familiar
principle that ambiguity concerning the ambit of criminal statutes should be resolved
in favor of lenity.’” Bruguier, 735 F.3d at 761 (quoting Skilling v. United States,
561 U.S. 358, 410 (2010)). This means that even if § 2423(a) was ambiguous as to
whether “knowingly” applies to the age of the individual being transported, we
should resolve the question in Moreira-Bravo’s favor. And such an interpretation is
also consistent with another fundamental principle of law—notice. See FCC v. Fox
Television Stations, Inc., 567 U.S. 239, 253 (2012).


                                           -20-
        The court is not swayed by these interpretative canons and instead focuses on
other contextual clues which it believes reveal Congress did not intend “knowingly”
to apply to the age requirement. First, the court focuses on its belief that “Congress
codified § 2423(a) in the context of longstanding, near-universal tradition of strict
liability as to the victim’s age in child sex crimes.” Ante, at 6. Given this backdrop,
the court is “convinced that Congress meant § 2423(a) to have a strict-liability age
element as well.” Id. at 8.

       I find this unpersuasive for several reasons. Most fundamentally, I do not
believe this is a reason to ignore the plain text of the statute. Context may be reason
to decline to apply the presumption of scienter when that presumption contradicts
the plain meaning of the statutory text, but it should not be license to disregard the
statute’s plain meaning. See Flores-Figueroa, 556 U.S. at 657 (Scalia, J., concurring
in part and concurring in the judgment) (refusing to join the Court’s reliance on other
considerations when the plain meaning of the statute answered the question).

       Even putting this objection aside, I find the historical context less clear than
the court does as it relates to § 2423(a)’s age requirement. While a majority of states
have apparently treated statutory rape as a strict liability crime, many states have
either treated it as a “true crime”—requiring the government prove the defendant
had the mens rea—or at least allowed a mistake-of-age defense when the victim is
close to the age of consent. See Catherine L. Carpenter, On Statutory Rape, Strict
Liability, and the Public Welfare Offense Model, 53 Am. Univ. L. Rev. 313, 317–
18, 385–91 (2003). “Indeed, in an attempt to distinguish the egregious felonious
sexual activity from the non-egregious, many statutory schemes comprise complex,
multi-layered age differential scenarios of victim and perpetrator.” Id. at 340.
“Many states also recognize that sexual activity between high school age peers may
be common and not necessarily meant for the chilling and punitive reach of the
criminal law.” Id. at 340–41. My point in all this is simply that the picture is more
complicated than the majority suggests. And thus, I believe there is insufficient
evidence of the historical context to override the plain text of the statute.



                                         -21-
       The court also claims a contextual clue from its belief that “[s]ection 2423(a)
is not just a child sex crime, but one in which the defendant has an opportunity to
observe the victim.” Ante, at 8. Relying on cases reviewing child pornography
statutes, the court posits Moreira-Bravo’s opportunity to observe the victim justifies
departure from the typical mens rea requirement because someone who personally
observes the victim is less likely to mistakenly believe the victim is of age. Id. at 8‒
9. This broad reading of caselaw is unavailing in part because § 2423(a) does not
include such observation of the victim as an element of the crime. While most
defendants charged with “knowingly transport[ing]” an individual in violation of
§ 2423(a) may very well have personally observed the victim, nothing in the statute
requires this to be true.

        The court also reasons § 2423’s statutory context suggests Congress meant to
let a defendant bear the risk of the victim being underage. Ante, at 9‒10. The court
explains that because Congress provided a defendant charged with engaging in
“illicit sexual conduct” under subsections (b)–(d) with an explicit mistake-of-age
defense, but did not include such a defense to subsection (a), it suggests Congress
found mistake of age irrelevant to the offense. Id. I disagree. The more likely
explanation for the absence of a mistake-of-age defense in subsection (a) is that
Congress did not believe the defense was necessary because, unlike the crimes
specified in subsections (b)–(d), subsection (a) plainly requires the government
prove a defendant’s knowledge as part of its case in chief. See 18 U.S.C. § 2423.

      In the end, none of the contextual clues utilized by the court convinces me that
Congress meant something different than what the plain reading of the text dictates
and interpretative canons reinforce—the government must prove Moreira-Bravo
knew the individual transported was not yet eighteen years old. I therefore
respectfully dissent.
                       ______________________________




                                         -22-